FILED
                            NOT FOR PUBLICATION                             JAN 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



EDWARD G. ONTIVEROS,                             No. 09-17739

               Petitioner - Appellant,           D.C. No. 2:06-cv-02893-JCW

  v.
                                                 MEMORANDUM *
R. CAMPBELL and ATTORNEY
GENERAL OF THE STATE OF
CALIFORNIA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                         for the Eastern District of California
                  J. Clifford WALLACE, Circuit Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       California prisoner Edward G. Ontiveros appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Ontiveros contends that there was not sufficient evidence to support the

finding that he was guilty of violating California Code of Regulations, title 15,

section 3144(b)(1), and forging an officer’s signature on legal mail, resulting in the

loss of sentence credits. Contrary to Ontiveros’s contention, the record reflects that

the state court’s determination that the discipline officer’s finding was supported

by some evidence was not contrary to, or an unreasonable application of, clearly

established Federal law. See 28 U.S.C. § 2254(d)(1); Superintendent v. Hill, 472
U.S. 445, 455-56 (1985).

      We construe appellant’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                           2                                   09-17739